UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 18, 2013 Mortgagebrokers.com Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 333-105778 05-0554486 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 150 King Street West P.O. Box 40, Suite 2525 Toronto, Ontario, Canada M5H 1J0 (Address of principal executive offices)(Zip Code) (Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On January 18, 2013, Mortgagebrokers.com Holdings, Inc. (the “Company”) sent an Information Statement to its stockholders regarding certain actions to be taken by the Company. A copy of this Information Statement is attached hereto as Exhibits 99.1. The information in this Form 8-K (including Exhibit 99.1) shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits 99.1Information Statement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Mortgagebrokers.com Holdings Inc. By: /s/ Alex Haditaghi Alex Haditaghi President and Chief Executive Officer Dated: January 30, 2013
